Citation Nr: 0837277	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-06 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with interstitial fibrosis, claimed 
as a result of asbestos exposure.

2.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1949 to 
October 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  In January 2005, the Board denied the claims.

The veteran appealed the Board's January 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in an Order dated in June 2008, the Court ordered that 
the Joint Motion for Remand (Joint Motion) be granted and 
remanded the Board's decision for compliance with the 
instructions in the Joint Motion filed in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To comply with the Joint Motion

In his May 2004 claim, the veteran indicated that he received 
treatment for his claimed conditions at the Lake Havasu VA 
Clinic in June 2002.  A noted in the June 2008 Joint Motion, 
the Lake Havasu VA Clinic is part of the Northern Arizona VA 
Health Care System.  As VA has not attempted to get these 
records and they are potentially relevant to the claims on 
appeal, a remand to attempt to obtain these records is 
required.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA records 
pertaining to the veteran's claimed 
disabilities on appeal from the Lake 
Havasu VA Clinic, which is part of the 
Northern Arizona VA Health Care System for 
the time period 2002 to the present and 
associate them with the claims file.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




